Vinje, J.
The complaint shows that the plaintiff operates a system of urban and suburban railways in and about the city of Milwaukee and its suburbs, and it alleges that the order complained of is unreasonable because its suburban system for a long time past has been operated at a loss.
The question raised by the demurrer is, Does the complaint state a cause of action without alleging that its entire system will be operated at a loss ? The trial court answered it in the negative on „ the ground that the true test is not the effect of the order upon a single line or upon a part of a system but upon the whole system, and cited Puget Sound T., L. & P. Co. v. Reynolds, 244 U. S. 574, 581, 37 Sup. Ct. 705, 61 L. Ed. 1325, 1330, to sustain the ruling. It appears that for the purpose of fixing rates the Railroad Commission has treated the urban and suburban lines as one system and plaintiff takes no exception to such treatment, but suggests that it may run counter' to the decision of this court in Zehren v. Milwaukee E. R. & L. Co. 99 Wis. 83, 97, 74 N. W. 538, where it was held that a street railway upon a country highway constituted an additional burden thereon requiring condemnation under ch. 175, Laws 1897, and that the corporate limits of a city marked the boundary where such additional burden began. It is not perceived how this decision affects the Commission’s treatment of plaintiff’s system of street railways as constituting one system for rate-making purposes; nor has our attention been called to any other case in this court running counter to the Commission’s view.
The general rule of law is that the true test of the reasonableness of a rate is its effect upon the entire system operated by the public utility, and not whether a particular part *299thereof is operated at a profit or loss under the prescribed rate. St. Louis & S. F. R. Co. v. Gill, 156 U. S. 649, 15 Sup. Ct. 485; Puget Sound T., L. & P. Co. v. Reynolds, 244 U. S. 574, 37 Sup. Ct. 705; Groesbeck v. D., S. S. & A. R. Co. 250 U. S. 607, 40 Sup. Ct. 38; People v. McCall, 245 U. S. 345, 38 Sup. Ct. 122; Trenton v. Trenton & M. Co. T. Corp. 92 N. J. Law, 61, 105 Atl. 136.
The case of Brooks-Scanlon Co. v. Railroad Comm. 251 U. S. 396, 40 Sup. Ct. 183, relied upon by plaintiff, differs radically from the case at bar. There the plaintiff was engaged in a private lumber business and also in operating a public railroad, and it was held that the profits made in the private lumber business could not be taken into account in determining whether the railroad was run at a loss. Here we have no such situation. Plaintiff’s street railways are a public utility run as a single system. It is not engaged in two separate businesses, one private and the other public, both of which are sought to be included in a consideration of the profits of the latter, as in the Brooks-Scanlon Case. The trial court properly held that the complaint failed to state a cause of action.
By the Court. — Order affirmed.